Mr. Chief Justice Smyth
delivered the opinion of the Court:
The showing in support of the motion discloses no diligence and is otherwise entirely insufficient. An attorney of wide experience is not justified in believing that the rules of a lower court or tribunal govern in the appellate court. When counsel discovered that he could not get the briefs printed so as to have them filed within the period allowed by the order of extension, he should have applied at once to this court for an enlargement of the time. lie did not do so, but ignored the order and the rules of the court. No steps whatever .were taken by him to ascertain whether or not the briefs had reached their destination. When he was notified by the clerk that the case had been *256dismissed lie took no action, but waited about forty days, and then filed this motion. We have said that the rules of this court are made to be obeyed, and he who disregards them does so at his peril. Re Hitchcock, 47 App. D. C. 251.
The motion is overruled. Overruled.
A motion to reconsider the motion to reinstate the appeal was denied December 28, 1918.